
	

113 HR 2396 IH: True Cost of Coal Act of 2013
U.S. House of Representatives
2013-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2396
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2013
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish
		  the Coal Mitigation Trust Fund funded by the imposition of a tax on the
		  extraction of coal, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 True Cost of Coal Act of
			 2013.
		2.Coal Mitigation Trust
			 Fund
			(a)In
			 generalSubchapter A of
			 chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
				
					9512.Coal
				Mitigation Trust Fund
						(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Coal Mitigation Trust Fund,
				consisting of such amounts as may be appropriated or credited to such fund as
				provided in this section or section 9602(b).
						(b)Transfers to
				trust fundThere are hereby
				appropriated to the Coal Mitigation Trust Fund amounts equivalent to the taxes
				received in the Treasury under section 4122 (relating to excise tax on coal
				extraction).
						(c)Expenditures
							(1)In
				generalExcept as otherwise
				provided in this subsection, amounts in the Coal Mitigation Trust Fund shall be
				available, as provided by appropriation Acts, to eligible States for mitigation
				of the following in connection with the transportation of coal by rail: noise,
				vibration, traffic delays, pollution and other threats to public health, and
				emergencies. Such amounts shall also be so available for related worker
				adjustment assistance. Any amounts made available to an eligible State under
				this paragraph shall remain available until expended for a purpose described in
				this paragraph.
							(2)Allocation among
				StatesAny amounts made available under paragraph (1) shall be
				made available to the eligible States in an amount which bears the same ratio
				to the population of such State as the aggregate amount made available bears to
				the aggregate populations of all the eligible States.
							(3)Eligible
				StatesFor purposes of this subsection, the term eligible
				State means any State in which not less than 2,500,000 tons of coal per
				year is transported by rail.
							(4)Amounts made
				available not to offset required expendituresAmounts made available under paragraph (1)
				shall not be used directly or indirectly for any expense which any producer or
				transporter of coal is legally required to
				provide.
							.
			(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
				
					
						Sec. 9512. Coal Mitigation Trust
				Fund.
					
					.
			3.Excise tax on
			 coal extraction
			(a)In
			 generalSubchapter B of
			 chapter 32 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
				
					4122.Excise tax on
				coal extraction
						(a)In
				generalThere is hereby
				imposed on the extraction of coal in the United States a tax equal to $10 per
				ton.
						(b)Cross
				referenceFor definitions of United States and
				ton, see section
				4121(c).
						.
			(b)Clerical
			 amendmentThe table of sections for subchapter B of chapter 32 of
			 such Code is amended by adding at the end the following new item:
				
					
						Sec. 4122. Excise tax on coal
				extraction.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to coal
			 extracted after the date of the enactment of this Act.
			4.Extension of
			 recovery period for specified coal port property
			(a)50-Year recovery
			 period for specified coal ports
				(1)In
			 generalThe table contained in section 168(c) of the Internal
			 Revenue Code of 1986 is amended by striking the last row and inserting the
			 following:
					
						
							
								
									Any railroad grading, tunnel bore, or specified coal port
						property50 years
									
								
							
						.
				(2)Alternative
			 depreciation systemThe table contained in section 168(g)(2)(C)
			 of such Code is amended by striking or water utility property
			 and inserting , water utility property, or specified coal port
			 property.
				(b)Specified coal
			 port propertySubsection (e)
			 of section 168 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(9)Specified coal
				port propertyThe term
				specified coal port property means any property which is part of a
				port (including any wharfs, stockyards, or conveyers) if—
						(A)it is reasonably
				anticipated at the time that such property is placed in service that such port
				will be used for the export of coal, and
						(B)such port (after
				such property and any related property is placed in service) would have the
				capacity to export more than 1,000,000 tons of coal
				annually.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			5.Covering coal
			 cars
			(a)AmendmentSubchapter II of chapter 201 of title 49,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					20168.Covering coal
				cars.The Secretary of
				Transportation shall issue regulations to require all rail cars transporting
				coal to be covered or to incorporate a suitable alternative technology that
				ensures that coal and coal dust do not escape the rail car or are treated to
				significantly reduce or eliminate the release of coal dust or other particulate
				matter during
				transportation.
					.
			(b)Table of
			 sectionsThe table of
			 sections for subchapter II of chapter 201 of title 49, United States Code, is
			 amended by adding at the end the following:
				
					
						20168. Covering coal
				cars.
					
					.
			
